Citation Nr: 0202300	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  96-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial numbness, tingling in arms and legs, left ankle edema, 
chest pain, shortness of breath and fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran served on active duty from May to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran underwent a coronary artery bypass graft at a 
VA Medical Center (VAMC) in December 1987.

2.  There is medical evidence tending to show that the 
veteran incurred left ankle edema and fatigue as a result of 
treatment by VA.

3.  There is no medical evidence tending to show that the 
veteran incurred facial numbness, tingling in the arms and 
legs, chest pain, and shortness of breath as a result of 
treatment by  VA.


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 
1151 for left ankle edema and fatigue have been met.  38 
U.S.C.A. § 1151, 7104(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for facial numbness, tingling in the arms and legs, 
chest pain, and shortness of breath have not been met.  38 
U.S.C.A. § 1151, 7104(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

The veteran's central contention is that he developed facial 
numbness, tingling in arms and legs, left ankle edema, chest 
pain, shortness of breath and fatigue following coronary 
artery surgery at a VAMC in December 1987, and that he is 
entitled to compensation for such disorders under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994).  However, the 
Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  Gardner at 556 n.3: 
"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidence of 
a disease's or injury's natural progression, occurring after 
the date of treatment....VA action is not the cause of the 
disability in these situations."  In sum, the Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA medical 
treatment and additional disability, but not that every 
additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that, "Our conclusion is that the [Supreme] Court intended 
to recognize only a narrow exclusion [to the 'no fault' 
rule], confined to injuries that are the necessary, or at 
most, close to certain results of medical treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
the compensation would not be payable for the continuance or 
natural progress of diseases and injuries.  38 C.F.R. 
§ 3.358(c)(3) then provided that "[c]compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the newer 38 C.F.R. § 3.358(c)(3) compensation was 
precluded where a disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or intended result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, and there is no willful misconduct, and the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability or death will be 
compensated "as if" service connected.

Effective in October 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See § 422(a) of 
Pub. L. No. 104-204.  The purpose of the amendment was, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence was 
necessary for recovery under § 1151.  However, in a later 
opinion from the VA General Counsel, it was held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, such as the claim at issue here, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to October 1997.  VAOPGCPREC 40-97.  The 
Board is bound in its decisions by the regulations of the 
department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the department.  
38 U.S.C.A. § 7104(c) (West 1991).  This is consistent with 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), which held 
that where a law or regulation changed after a claim had been 
filed but before administrative process had been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did such.

A July 1995 rating decision denied disability compensation 
under 38 U.S.C.A. § 1151 for facial numbness, tingling in 
arms and legs, left ankle edema, chest pain, shortness of 
breath and total fatigue.  The RO reasoned that the evidence 
presented did not show that the symptoms related by the 
veteran were found to have been caused by the December 1987 
surgery conducted at the Minneapolis VA Medical Center.  

Included in the record were various treatment records from 
VAMC Minneapolis covering February 1986 through February 
1997.  The veteran was hospitalized in February 1986 with a 
three-year history of "face numbness" and complaints of a 
burning and itching sensation, increased numbness, tingling 
sensation in his upper and lower extremities and decreased 
sensation in the soles of his feet.  Cranial nerve exam 
showed diminished pinprick bilaterally over the face.  The 
physician noted that the veteran's symptoms were probably due 
to peripheral neuropathy.  A December 1987 report indicated a 
diagnosis of peripheral neuropathy, possibly secondary to 
solvent exposure.  Also, in December 1987, the veteran 
underwent coronary artery bypass graft surgery (times four).  
Although he had a complicated recovery, he was finally 
discharged in an improved condition, with no disabilities 
noted.  A treatment record dated August 1989 noted that the 
veteran described his pain as "like before surgery."  The 
veteran also alleged that he was told that he would have a 
four-vessel coronary artery bypass, but received only a 
three-vessel procedure.  However, his report of 
hospitalization from December 1987 indicated that four 
coronary arteries were grafted.  In December 1989, the 
veteran complained of constant chest pain and that his legs 
were numb.  The physician noted that the grafting was doing 
well and the veteran was started on medication.  The veteran 
also underwent a prostate operation in September 1991.  At 
that time he was also noted to have peripheral neuropathy.

A medical opinion dated November 2000 from VAMC Minneapolis 
was included in the claims file.  The report listed the 
veteran's complaints and allegations, and explained that the 
tingling in his arms and legs were due to a previous 
diagnosis of peripheral neuropathy.  The left ankle edema was 
most readily attributed to the effects of a vein harvesting 
procedure done to the leg.  The chest pain reflected chest 
wall pain.  Shortness of breath and fatigue were subjective 
complaints, fatigue being somewhat aggravated by the 
prescribed medication Metoprolol, which the veteran had been 
on at that time.  The physician was of the opinion that a 
case could not be made that there had been permanent 
aggravation beyond the normal progression by the coronary 
artery bypass surgery in December 1987, nor by the veteran's 
prescribed medication.  The physician also stated that he did 
not believe that extraordinary circumstances existed which 
would justify any deviation from this opinion.

The November 2000 VA report tended to link the left ankle 
edema to the effects of the vein harvesting procedure done in 
the leg, which was part of the treatment received at the VA 
Medical Center.  The physician in the report also 
acknowledged the veteran's fatigue may have been somewhat 
aggravated by the Metoprolol.  Viewed in the most favorable 
context, the medical evidence tends to link the veteran's 
left ankle edema and fatigue to the VA surgery and follow-up 
treatment.  The medical evidence, including the November 2000 
opinion,  does not unequivocally establish that this type of 
residual disability is a continuance or natural progress for 
which VA surgical treatment was authorized or that this type 
of residual disability is the intended or certain result of 
the VA surgical treatment.

However, the evidence does not reflect that the veteran 
sustained facial numbness, tingling in the arms and legs, 
shortness of breath and chest pain as a result of his 
treatment from VA.  These particular claims are supported 
only by the veteran's own contentions.  However, the veteran 
does not appear to have any medical expertise or training, 
and, as such, is not competent to offer an opinion on an 
issue requiring medical evidence for resolution.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  The evidence in the claims file does not suggest 
that the veteran incurred tingling in arms and legs, chest 
pain and shortness of breath because of the December 1987 
surgery at the VA Medical Center or because of the prescribed 
Metoprolol.   The November 2000 opinion specifically 
concluded that the tingling in the arms and legs was due to 
peripheral neuropathy.  That physician further opined 
essentially that shortness of breath was not a disability.  
The physician also dissociated chest pain from the surgery.  
In any event, pain as such is not a disability.  Sanchez-
Benitez v. West, 13  Vet. App. 282 (1999).   (Although the 
matter of whether "free-standing pain" constituted 
"disability" was posed on appeal to the United States Court 
of Appeals for the Federal Circuit, that court declined to 
decide the question. Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361-1362 (Fed. Cir. 2001)).



ORDER

Entitlement to compensation for left ankle edema and fatigue 
under 38 U.S.C.A. § 1151 is granted.

Entitlement to compensation for facial numbness, tingling in 
arms and legs, chest pain, and shortness of breath under 38 
U.S.C.A. § 1151 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

